DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed August 11, 2021 is received and entered.
2.	Claims 1, 3, 7, 9 – 10, 12, 16, and 18 are amended.  Claims 2 and 11 are cancelled.  Claims 1, 3 – 10, and 12 – 18 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1, 3 – 10, and 12 – 18 are allowed over the prior art.

Response to Arguments / Amendment
5.	On page 14 of the Response, Applicant argues that “Niijima is configured to disregard unintended transient finger lift and is not relevant to Applicant’s claimed feature that is based on the occurrence frequency of increase and decrease of a pressing amount which is detected in a state in which the touch detection unit does not detect a touch on the operation unit.”
Applicant’s argument is persuasive and the previous rejection of claims 2 and 11 are WITHDRAWN.



Reasons for Allowance
6.	Claims 1, 3 – 10, and 12 – 18 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Niijima (U.S. Pub. 2007/0097084), Shimamura (U.S. Pub. 2015/0301684), Jiyama et al. (U.S. Pub. 2012/0223900), and Rosenberg et al. (U.S. Pub. 2017/0336891).
Regarding claim 1, neither Niijima nor Shimamura nor Jiyama nor Rosenberg teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“a determination controller configured to perform control such that content of the determination process performed by the pressing operation determination unit is changed based on the occurrence frequency of increase and decrease of a pressing amount which is detected by the increase-and-decrease frequency detection unit in a state in which the touch detection unit does not detect a touch on the operation unit;
wherein the determination controller determines whether the occurrence frequency of increase and decrease of a pressing amount detected by the increase-and-decrease frequency detection unit is larger than a frequency threshold value every predetermined period of time in a state in which the touch detection unit does not detect a touch on the operation unit, and changes the pressing amount threshold value used for the determination performed by the pressing operation determination unit in accordance with a result of the determination.”
Regarding claim 10, this claims is allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 3 – 9 and 12 – 18, these claims are allowed based on their respective dependence from claims 1 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626